Marshall, Ch. J.
If the question is not involved, whether probable cause will justify the seizure and detention ; if there are no facts in the pleadings which show a ground to suspect that there was no bond fide sale and transfer of the vessel, the court does not wish to hear any argument on *302the part of the defendant in error. It considers the point as settled by the opinion given in the case of the Charming Betsy, with which opinion the court is well satisfied. The law did not intend to affect the sale of vessels of the United States, or to impose any disability on the vessel, after a bond fide sale and transfer to a foreigner.
Judgment affirmed.